Citation Nr: 1228306	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  05-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for diabetes mellitus, type 2 (diabetes), a right foot condition, a left foot condition, impotency, a liver condition, granulomatous disease, PTSD, and depression, claimed as a nervous condition.

In a May 2009 rating decision, the RO granted service connection for diabetes and assigned a 20 percent disability rating.  In a June 2010 rating decision, the RO granted service connection for anxiety disorder and assigned a 30 percent disability rating.  As these ratings are grants in full of the claims on appeal, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In December 2009, the Veteran withdrew his claims for entitlement to service connection for skin rash on the left foot, granulomatous disease, PTSD, a liver condition, and a right heel spur.

In September 2010, the Veteran presented testimony at video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Board remanded the Veteran's claim in October 2010 in order to obtain an additional medical opinion regarding the relationship between the Veteran's claimed condition and medications that he took in treatment of service-connected conditions.  The RO obtained such an opinion in November 2010.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In December 2011, additional evidence was added to the Veteran's claims file regarding the claim of service connection for erectile dysfunction without a waiver of review in the first instance by the RO, the agency of original jurisdiction.  As this decision remands the claim to the RO for other reasons, the RO will have the opportunity to review these records in the first instance.

The issue of entitlement to service connection for erectile dysfunction is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In September 2010, a hearing was held before a VLJ who is no longer employed by the Board.  In June 2012, the Board advised the Veteran by letter that because the VLJ who conducted the September 2010 hearing was no longer employed by the Board, the Veteran was entitled to have another hearing before the Board.  The Veteran responded in June 2012 that he wished to have a new video conference hearing.  Accordingly, the RO should schedule the Veteran for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing.  All correspondence pertaining to this matter should be associated with the Veteran's claim folder.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


